Case 4:21-cv-10672-MFL-DRG ECF No. 7, PageID.1309 Filed 07/15/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Gregory Smith, et al.,

                                  Plaintiff(s),
v.                                                    Case No. 4:21−cv−10672−MFL−DRG
                                                      Hon. Matthew F. Leitman
City of Detroit, et al.,

                                  Defendant(s),



            ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

   IT IS ORDERED that this matter is referred to U.S. Magistrate Judge Grand pursuant to 28
U.S.C. § 636(b)(3), for the following purpose(s):

      • Conduct settlement conference




                                                  s/Matthew F. Leitman
                                                  Matthew F. Leitman
                                                  United States District Judge



                                     Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.



                                                  s/H Monda
                                                  Case Manager

Dated: July 15, 2021
